Citation Nr: 0101040	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the July 1947 rating decision denying service connection for 
defective vision.

2.  Whether there was CUE in the December 1957 rating 
decision denying service connection for defective vision. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1946 to June 1947 
and from August 1948 to July 1951.

This appeal arises from a December 1998 rating decision of 
the Wichita, Kansas Regional Office (RO).  

The Board also notes that consideration of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for defective vision has 
been requested; however, as this issue has not been developed 
or certified on appeal, and as it is not inextricably 
intertwined with the issues currently on appeal, it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  By rating decision in July 1947, service connection for 
defective vision was denied.

2.  The veteran received written notice of the July 1947 
rating decision and of his right to appeal therefrom by 
letter of the same month; however, he failed to file a timely 
appeal and that decision is final.

3.  By rating decision in December 1957, service connection 
for defective vision was denied.

4.  The veteran received written notice of the December 1957 
rating decision and of his right to appeal therefrom by 
letter in January 1958; however, he failed to file a timely 
appeal and that decision is final.

5.  It is neither alleged nor shown that the correct facts, 
as they were known at the time of the July 1947 and December 
1957 rating decisions, were not before the adjudicator.

6.  The denial of the claim of service connection for 
defective vision in the July 1947 and December 1957 rating 
decisions was not the result of an improper application of 
any statute or regulation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the July 1947 rating decision denying service 
connection for defective vision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2000).

2.  The veteran has not submitted a viable claim with respect 
to whether the December 1957 rating decision denying service 
connection for defective vision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the October 1946 entrance physical examination, right eye 
vision was 20/70 and left eye vision was 20/80.

In October 1946, the veteran was seen for "eye trouble."  

April to May 1947 hospital reports show that the veteran 
reported suffering from poor vision and eye strain for as 
long as he could remember.  When he tried to read for any 
length of time everything would become blurry.  After a work-
up it was found that the veteran had an infantile type of 
macular degeneration for which nothing could be done.  He was 
therefore being processed for discharge.

On the May 1947 separation examination, visual acuity was 
20/70 of the right eye and 20/80 of the left eye.  There was 
infantile degeneration of the macula bilaterally.  The 
diagnosis was defective vision which was not correctable and 
which preexisted service.

By rating action in July 1947, service connection for 
defective vision was denied.  It was noted that the veteran 
had reported a history of an eye condition as long as he 
could remember.  The veteran's defective vision was a 
congenital condition and there was no evidence of any undue 
stress or strain as an aggravation factor beyond the natural 
progress of the condition.  Accordingly, the veteran's 
defective vision was deemed to be a constitutional or 
developmental abnormality and thus was not a disease or 
injury within the meaning of VA compensation law.  The 
veteran received written notice of the July 1947 rating 
denial by letter of the same month and of his right to appeal 
therefrom; however, he failed to file a timely appeal and 
that decision is final.  38 U.S.C.A. § 20.1103.

On the August 1948 entrance examination, bilateral visual 
acuity was 20/70.  Corrected bilateral visual acuity was 
20/20.  No eye abnormalities were found.

In May 1950, the veteran complained of progressively failing 
vision of approximately 9 months duration, worse in the left 
eye.  He reported having trouble since grade school when he 
had to sit in front of the class.  He described questionable 
episodes of blurring and vision which would come and go.  He 
wore glasses at age 14 but he reported that they did not help 
very much.  

A March 1951 report shows that the veteran had been 
hospitalized in June 1950 for an eye examination which was 
very suggestive for non-corrective congenital retro-bulbar 
neuritis with partial amblyopia.  The veteran was recommended 
for a discharge board but the EENT service failed to do so.  
His complaints had grown worse since that time.  The veteran 
was currently admitted again for observation.

An April 1951 hospital report shows that the veteran had poor 
vision for as long as he could remember.  He also reported 
having difficulty with his vision since childhood which had 
not improved with glasses.  His vision had been gradually 
growing worse.  There was no history of any ocular disease or 
inflammation.  He had seen doctors in civilian life but they 
had not been able to improve his vision.  

In May 1951, central visual fields were tested on the tangent 
screen.  A small central scotoma was found in each eye 
measuring about 3 degrees in diameter and dense to a 3 minute 
white test affect.  The chief of the ear nose and throat 
section saw the veteran and provided a diagnosis of 
congenital central scotoma.  It was noted that the veteran 
had poor vision all his life.  He thought that his vision may 
have gotten worse gradually but he was not sure.  Right 
visual acuity was 20/100 and left visual acuity was 20/200.  
Both were not correctable.  Careful ophthalmologic 
examination revealed moderate generalized contraction of the 
peripheral visual fields; bilateral central scotoma; and 
fundi essentially negative except for the macular areas which 
appeared to be a little granular and not well defined, but 
this finding was equivocal.  The diagnosis was congenital 
bilateral amblyopia of undetermined cause.  

By rating action in December 1957, service connection for 
defective vision was denied.  It was noted that the veteran 
served a second enlistment period during which time the same 
defective vision was variously diagnosed.  The last and final 
diagnosis was congenital amblyopia.  During the second period 
of enlistment, there was no superimposed disease or injury as 
an aggravation factor and therefore increase, if any, in the 
basic preservice disability was due to natural progress.  
Accordingly, the veteran's defective vision was deemed to be 
a constitutional or developmental abnormality and thus was 
not a disease or injury within the meaning of VA compensation 
law.  The veteran received written notice of the December 
1957 rating denial by letter in January 1958 and of his right 
to appeal therefrom; however, he failed to file a timely 
appeal and that decision is final.  38 U.S.C.A. § 20.1103.

Under applicable criteria in effect at the time of the July 
1947 and December 1957 rating decisions, every person 
employed in active service shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities or disorders noted 
at time of the examination, acceptance and enrollment or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such service.  Clear and 
unmistakable means obvious or manifest.  Accordingly, 
evidence which makes it obvious or manifest, that the injury 
or disease under consideration existed prior to acceptance 
and enrollment for service will satisfy the requirements of 
the statute.  The requirement of the law is that claims to 
which the above cited presumptions apply be denied only on 
the basis of evidence which clearly and unmistakably 
demonstrates that the disease did not originate in service, 
or, if increased in service, was not aggravated thereby.  R & 
PR 1063(B)(D), effective from August 9, 1946. 

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
where such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical evidence 
and principles, to have been due to the natural progress of 
the disease.  R & PR 1063 (I), effective May 13, 1947.

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2000).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The veteran's representative has referenced several General 
Counsel opinions from 1985, 1988 and 1990 and has argued that 
such opinions were not considered by the RO or were not 
applied properly.  These opinions are cited for the 
proposition that hereditary diseases are compensable under 
existing law and have been compensable since the issuance of 
the 1945 rating schedule.  These opinions also indicate that 
statutory presumptions such as the presumption of soundness 
must be utilized in the adjudication of claims involving 
hereditary diseases.  

The Board first notes that 38 U.S.C.A. § 5104, which in part 
requires that a decision denying a benefit include a 
statement of the reasons for the decision, was added by Pub. 
Law 101-237, § 115(a)(1), 103 Stat. 2065, § 3000, effective 
from December 18, 1989.  Consequently, the 1947 and 1957 
rating decisions in question would not be as detailed as most 
of the RO decisions that the Court would be reviewing in its 
consideration of appeals from Board decisions.  Second, the 
General Counsel opinions could not have been considered by 
the RO, as they were not in existence at that time.  
Nonetheless, they only indicate that hereditary diseases 
could be compensable since the issuance of the 1945 rating 
schedule, not that they must be compensable.  In this case, 
the RO determined that the veteran's eye disorder, which was 
diagnosed as a congenital condition, preexisted service and 
was not aggravated therein.  This determination is supported 
by the evidence of record at the time of the decision. 

The veteran has contended at length that the evidence of 
record at the time of the July 1947 and December 1957 rating 
decisions supported the grant of service connection for 
defective vision.  This allegation does not fit the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that the 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE relative to the July 1947 and December 
1957 rating decisions.

At times, the representative has noted that service 
connection for defective vision was addressed by rating 
decision in May 1982.  A review of the evidence shows that 
this issue was deferred in May 1982.  By letter in June 1982, 
the veteran was again informed of the basis upon which the 
prior July 1947 and December 1957 denials were denied.  Thus, 
the May 1982 action does not amount to a final rating 
decision under 38 C.F.R. § 3.105.  Moreover, argument as to 
specific allegation of error of law or evidence has not been 
posited as would be necessary for the advancement of a CUE 
claim.


ORDER

The veteran's appeal that the July 1947 rating decision which 
denied entitlement to service connection for defective vision 
was clearly and unmistakably erroneous is denied.

The veteran's appeal that the December 1957 rating decision 
which denied entitlement to service connection for defective 
vision was clearly and unmistakably erroneous is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

